Exhibit 10.4

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”) OR STATE SECURITIES LAWS. THE HOLDER
HEREOF, BY PURCHASING OR OTHERWISE HOLDING SUCH SECURITIES, AGREES FOR THE
BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE U.S. SECURITIES ACT IN A TRANSACTION COMPLETED IN ACCORDANCE WITH THE
REGISTRATION STATEMENT, (B) TO THE CORPORATION, (C) OUTSIDE THE UNITED STATES IN
COMPLIANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES
ACT, (D) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S.
SECURITIES ACT PROVIDED BY RULE 144 OR RULE 144A THEREUNDER, IF AVAILABLE, AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (E) IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN
FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION TO SUCH EFFECT. DELIVERY OF
THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.

COMMON SHARE PURCHASE WARRANTS

THESE WARRANTS WILL BE VOID AND OF NO VALUE UNLESS EXERCISED BEFORE 4:00 P.M.
(CENTRAL STANDARD TIME) ON APRIL 2, 2012.

TRANSATLANTIC PETROLEUM CORP.

(Incorporated under the Business Corporations Act (Alberta))

 

CERTIFICATE NO.                Warrants

THIS IS TO CERTIFY THAT, FOR VALUE RECEIVED,

(the “holder”) is entitled to subscribe for and purchase, upon and subject to
the terms and conditions hereinafter set forth, one fully paid and
non-assessable Common Share (a “Common Share”) in the capital of TransAtlantic
Petroleum Corp. (the “Corporation”) (as constituted at April 2, 2009) for each
whole warrant (a “Warrant”) represented hereby, at any time on or after the date
hereof but prior to 4:00 p.m. (Central Standard Time) on April 2, 2012 (the
“Time of Expiry”) at and for a price of US$1.20 per Common Share (the “Exercise
Price”).

The right to purchase Common Shares hereunder may only be exercised during the
period herein specified by:

 

  1. completing, in the manner indicated, and executing the attached exercise
form for that number of Common Shares which the holder is entitled and wishes to
purchase;

 

  2. surrendering this Warrant Certificate to the Corporation at its office at
5910 N. Central Expressway, Suite 1755, Dallas, Texas 75206, or at such other
address as the Corporation may designate from time to time by notice to the
holder; and



--------------------------------------------------------------------------------

  3. paying the appropriate subscription price for the Common Shares so
subscribed for either by bank draft, certified cheque or money order payable in
immediately available funds at par in United States funds to or to the order of
the Corporation.

Upon surrender and payment as aforesaid, the Corporation will, subject to the
terms hereof, issue to the person or persons named in the exercise form the
number of Common Shares subscribed for and such person or persons will be
shareholders of the Corporation in respect of such Common Shares as at the date
of surrender and payment notwithstanding any delay in the issuance of a share
certificate in respect thereof. Within five business days after surrender and
payment, the Corporation will mail to such person or persons, at the address or
addresses specified in the exercise form, a certificate or certificates
evidencing the Common Shares subscribed for, or if requested by the holder, make
available for pick-up at the Corporation’s office such certificate or
certificates within five business days of the satisfaction of the exercise
requirements herein. If the holder subscribes for a number of Common Shares
which is less than the maximum number of Common Shares which could be subscribed
for as the result of the exercise of all of the Warrants evidenced by this
Warrant Certificate, the holder shall be entitled to receive a new Warrant
Certificate (substantially in the form hereof) for that number of the Warrants
not exercised so as to allow the purchase of those Common Shares that might have
been subscribed for hereunder but which were not then subscribed for and
purchased by the holder.

In no event shall fractional Common Shares be issued in connection with the
exercise of the Warrants evidenced by this Warrant Certificate. In lieu of a
fractional Common Share that would otherwise be issuable upon an exercise of the
Warrants, there shall be paid to the holder by the Corporation, within ten
(10) business days after the date of surrender of this Warrant Certificate and
satisfaction of the exercise requirements herein, an amount in lawful money of
the United States equal to the then current market value of such fractional
share computed on the basis of the Current Market Price (as defined below) of
the Common Shares on such date of exercise, provided that the Corporation shall
not be required to make any payment, calculated as aforesaid, that is less than
US$10.00.

“Current Market Price” of the Common Shares at any date means the volume
weighted average trading price per share for such shares for the 10 consecutive
Trading Days immediately preceding such date on the Toronto Stock Exchange or,
if on such date the Common Shares are not listed on the Toronto Stock Exchange,
on such stock exchange upon which such shares are listed and as selected by the
directors of the Corporation, or, if such shares are not listed on any stock
exchange, then on such over-the-counter market as may be selected for such
purpose by the directors of the Corporation, and, in the event the Common Shares
do not trade on any over-the-counter market, then in such manner as the
directors of the Corporation determine, having regard to the parity and equality
of the interests of the holders of Common Shares in the Corporation and “Trading
Days” means, with respect to a stock exchange, a day on which such exchange is
open for the a transaction of business and with respect to an over-the-counter
market, a day on which the Toronto Stock Exchange is open for the transaction of
business.

The Warrants evidenced by this Warrant Certificate are exercisable at any time
and from time to time up to, but not after, the Time of Expiry, upon payment in
the manner and at the place provided for above.

Nothing contained herein shall confer on the holder or any other person any
right to subscribe for or purchase shares in the capital of the Corporation at
any time subsequent to the Time of Expiry and from and after such time the
Warrants evidenced by this Warrant Certificate and all rights hereunder shall
expire and be of no further force or effect.

If this Warrant Certificate is stolen, lost, mutilated or destroyed, the
Corporation shall, on such reasonable terms as to indemnity or otherwise as it
may impose, deliver a replacement Warrant Certificate of like denomination,
tenor and date as the Warrant Certificate so stolen, lost, mutilated or
destroyed.

 

- 2 -



--------------------------------------------------------------------------------

The Warrants evidenced by this Warrant Certificate shall not entitle the holder
to any rights whatsoever as a shareholder of the Corporation.

The Exercise Price or the number of Common Shares or other securities or
property purchasable upon exercise of the Warrants shall be subject to
adjustment from time to time in the events and in the manner provided for below:

 

  (a) If and whenever at any time after the date hereof and prior to the Time of
Expiry the Corporation shall:

 

  (i) issue Common Shares (or securities convertible into Common Shares with no
payment therefor (“Convertible Securities”)) as a stock dividend or make a
distribution on its outstanding Common Shares payable in Common Shares or
Convertible Securities;

 

  (ii) subdivide, redivide or change its outstanding Common Shares into a
greater number of shares; or

 

  (iii) consolidate, reduce or combine its outstanding Common Shares into a
smaller number of shares;

(each of the events enumerated in the clauses (i), (ii) and (iii), above, being
hereinafter referred to as a “Common Share Reorganization”), the Exercise Price
shall be adjusted effective immediately after the record date or effective date,
as the case may be, which is used to determine the holders of outstanding Common
Shares for the happening of a Common Share Reorganization, by multiplying the
Exercise Price in effect immediately prior to such record date or effective date
by a fraction, the numerator of which shall be the number of Common Shares
outstanding on such record date or effective date before giving effect to such
Common Share Reorganization, and the denominator of which shall be the number of
Common Shares outstanding immediately after giving effect to such Common Share
Reorganization (including, in the case of an issuance or distribution of
Convertible Securities, the number of Common Shares that would have been
outstanding had such securities been converted into Common Shares on such date).

To the extent that any adjustment in the Exercise Price occurs pursuant to this
paragraph (a) as a result of the fixing by the Corporation of a record date for
the distribution of Convertible Securities, the Exercise Price shall be
readjusted immediately after the expiry of any relevant conversion right to the
Exercise Price which would then be in effect based upon the number of Common
Shares actually issued and remaining issuable after such expiry and shall be
further readjusted in such manner upon the expiry of any further such right.

If and whenever at any time after the date hereof and prior to the Time of
Expiry a Common Share Reorganization shall occur and any such event results in
an adjustment in the Exercise Price, the number of Common Shares purchasable
pursuant to each of the Warrants evidenced by this Warrant Certificate shall be
adjusted contemporaneous with the adjustment of the Exercise Price, by
multiplying the number of Common Shares theretofore purchasable on the exercise
thereof by a fraction, the numerator of which shall be the Exercise Price in
effect immediately prior to such adjustment and the denominator of which shall
be the Exercise Price resulting from such adjustment.

 

- 3 -



--------------------------------------------------------------------------------

  (b) If and whenever at any time after the date hereof and prior to the Time of
Expiry, the Corporation shall fix a record date for the issuance of rights,
options or warrants to all or substantially all of the holders of the
outstanding Common Shares, pursuant to which such shareholders are entitled,
directly or indirectly, during a period expiring not more than 45 days after
such record date (the “Rights Period”), to subscribe for or purchase (x) Common
Shares at a price per share to the shareholder less than 90% of the Current
Market Price for the Common Shares on such record date or (y) securities (in
this paragraph (b) referred to as “Exchangeable Securities”) exchangeable for or
convertible into Common Shares at an effective subscription price per Common
Share (giving effect to the terms of such subscription or purchase and of such
exchange or conversion privilege) less than 90% of the Current Market Price for
the Common Shares on such record date (any of such events being hereinafter
called a “Rights Offering”), then the Exercise Price shall be adjusted effective
immediately after the end of the Rights Period to a price determined by
multiplying the Exercise Price in effect immediately prior to the end of the
Rights Period by a fraction:

 

  (i) the numerator of which shall be the aggregate of:

 

  (A) the number of Common Shares outstanding as of the record date for the
Rights Offering, and

 

  (B) a number determined by dividing: (I) either (1) the product of the number
of Common Shares actually issued upon the exercise of the rights, warrants, or
options distributed under the Rights Offering and the price per share at which
such Common Shares are acquired; or, as the case may be, (2) the product of the
effective subscription price of the Exchangeable Securities and the number of
Common Shares issuable under such Exchangeable Securities distributed under the
Rights Offering; by (II) the Current Market Price of the Common Shares as of the
record date for the Rights Offering; and

 

  (ii) the denominator of which shall be the number of Common Shares outstanding
immediately after the end of the Rights Period (after giving effect to the
Rights Offering, including the number of Common Shares actually issued upon
exercise of the rights, warrants or options distributed under the Rights
Offering and the number of Common Shares issuable if all Exchangeable Securities
actually issued under the Rights Offering were exchanged for or converted into
Common Shares).

To the extent that Exchangeable Securities are not exchanged for or converted
into Common Shares prior to the expiry thereof, the Exercise Price as determined
pursuant to this paragraph (b) will be readjusted to the Exercise Price which
would be in effect based upon the number of Common Shares (or other securities)
actually delivered on the exchange or conversion of such Exchangeable
Securities.

Any Common Shares owned by or held for the account of the Corporation or any
subsidiary (as defined in the Business Corporations Act (Alberta)) of the
Corporation shall be deemed not to be outstanding for the purpose of any such
computation.

 

- 4 -



--------------------------------------------------------------------------------

  (c) If and whenever at any time after the date hereof and prior to the Time of
Expiry the Corporation shall fix a record date for the issue or the distribution
to all or substantially all of the holders of one or more classes of outstanding
Common Shares of: (i) shares of the Corporation of any class other than Common
Shares; (ii) rights, options or warrants to acquire Common Shares or securities
exchangeable for or convertible into Common Shares (excluding those exercisable
for a period expiring not more than 45 days after such record date and excluding
those with a price per share (or having an effective exchange or conversion
price or exercise price per share) not less than the Current Market Price of the
Common Shares on such record date); (iii) evidences of indebtedness; or (iv) any
property or other assets (including cash), and if such issuance or distribution
does not constitute a Common Share Reorganization or a Rights Offering (any of
such non-excluded events being herein called a “Special Distribution”), the
Exercise Price shall be adjusted effective immediately after such record date to
a price determined by multiplying the Exercise Price in effect on such record
date by a fraction:

 

  (i) the numerator of which shall be:

 

  (1) the product obtained when the number of Common Shares outstanding on such
record date is multiplied by the Current Market Price of the Common Shares on
such record date; less

 

  (2) the fair market value, as determined by resolution of the directors of the
Corporation (whose determination shall be conclusive), to the holders of the
Common Shares of the shares, rights, options, warrants, evidences of
indebtedness or property or other assets issued or distributed in the Special
Distribution less the fair market value, as determined by resolution of the
directors of the Corporation (whose determination shall be conclusive) of the
consideration, if any, received therefor by the Corporation; and

 

  (ii) the denominator of which shall be the product obtained when the number of
Common Shares outstanding on such record date is multiplied by the Current
Market Price of the Common Shares on such record date.

To the extent that such distribution is not so made, the Exercise Price shall be
readjusted to the Exercise Price which would then be in effect if such record
date had not been fixed or to the Exercise Price which would then be in effect
based upon such shares or rights, options or warrants or evidences of
indebtedness or assets actually distributed.

Any Common Shares owned by or held for the account of the Corporation or any
subsidiary (as defined in the Business Corporations Act (Alberta)) of the
Corporation shall be deemed not to be outstanding for the purpose of any such
computation.

 

  (d)

If and whenever at any time after the date hereof and prior to the Time of
Expiry there shall be a reclassification of the Common Shares at any time
outstanding or a change of the outstanding Common Shares into other securities
(other than a Common Share Reorganization), or a consolidation, arrangement,
amalgamation, merger or other reorganization of the Corporation with or into any
other corporation or other entity (other than a consolidation, arrangement,
amalgamation, merger or other reorganization which does not result in any
reclassification of the outstanding Common Shares or a change of the Common
Shares into other shares but, for greater certainty, including any continuance

 

- 5 -



--------------------------------------------------------------------------------

 

to a jurisdiction outside of Canada), or a transfer, sale or conveyance of the
undertaking or assets of the Corporation as an entirety or substantially as an
entirety to another corporation or other entity (any of such events being herein
called a “Capital Reorganization”), the holder, upon any exercise of its right
hereunder to purchase Common Shares after the effective date of such Capital
Reorganization, shall be entitled to receive, and shall accept, for the same
aggregate consideration, in lieu of the number of Common Shares to which the
holder was theretofore entitled upon such exercise, the aggregate number of
shares, other securities or other property which the holder would have been
entitled to receive as a result of such Capital Reorganization if, on the
effective date thereof, the holder had been the registered holder of the number
of Common Shares that the holder was theretofore entitled to acquire upon such
exercise. The Corporation shall, acting reasonably, give effect to this
provision by requiring such successor entity to (prior to or contemporaneously
with any such Capital Reorganization), enter into an agreement or new Warrant
Certificate which shall provide, to the extent possible, for the application of
the provisions set forth in this Warrant Certificate with respect to the rights
and interests thereafter of the holder to the end that the provisions set forth
in this Warrant Certificate shall thereafter correspondingly be made applicable,
as nearly as may reasonably be, with respect to any shares, other securities or
property to which the holder is entitled on the exercise of its acquisition
rights thereafter and upon entering into such new Warrant Certificate or
agreement and the completion of such Capital Reorganization, the Corporation
shall cease to have any obligations (including the obligation to issue any
Common Shares) hereunder and the holder shall cease to have any rights
hereunder; provided that if the Corporation enters into a Capital Reorganization
that includes any continuance to a jurisdiction outside of Canada, the new
Warrant Certificate shall be governed by the laws of such new jurisdiction. Any
Warrant Certificate or agreement entered into between the Corporation, any
successor to the Corporation or such successor entity shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided in this paragraph and which shall apply to successive
Capital Reorganizations.

 

  (e) The adjustments to the Exercise Price and number or type of Common Shares
or other securities or property of the Corporation provided for herein are
cumulative and such adjustments shall be made successively whenever any of the
relevant events referred to herein shall occur. For purposes of the adjustments
set forth above, the following provisions shall apply:

 

  (i) no adjustment in the Exercise Price shall be required unless such
adjustment would result in a change of at least 1% of the then prevailing
Exercise Price and no adjustment shall be made pursuant to paragraph (a) in the
number of Common Shares purchasable upon exercise of any of the Warrants
evidenced hereby unless a corresponding adjustment to the Exercise Price is
required hereunder; provided, however, that any adjustment which, except for the
provisions of this clause (i), would otherwise have been required to be made,
shall be carried forward and taken into account in any subsequent adjustment;

 

  (ii) if a dispute shall at any time arise with respect to adjustments provided
for herein, such dispute shall be conclusively determined by the Corporation’s
auditors (except in cases where any determination relating to adjustments is to
be made by the board of directors of the Corporation) or, if they are unable or
unwilling to act, by such other firm of independent chartered accountants as may
be selected by action of the directors and any such determination shall be
binding upon the Corporation and the holder;

 

- 6 -



--------------------------------------------------------------------------------

  (iii) if the Corporation shall set a record date to determine holders of
outstanding Common Shares entitled to receive any dividend or distribution or
any subscription or purchase rights and shall, thereafter and before the
distribution to such shareholders of any such dividend, distribution or
subscription or purchase rights, abandon its plan to pay or deliver such
dividend, distribution, subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Common Shares purchasable upon exercise of
any of the Warrants evidenced hereby shall be required solely by reason of the
setting of such record date;

 

  (iv) in the absence of a resolution of the directors fixing a record date for
a Common Share Reorganization, Rights Offering or Special Distribution, the
Corporation shall be deemed to have fixed as the record date therefor the date
on which the Common Share Reorganization, Rights Offering or Special
Distribution is effected; and

 

  (v) as a condition precedent to the taking of any action which would require
any adjustment in any attribute of the Warrants, including the Exercise Price
and the number or class of shares or other securities which are to be received
upon the exercise thereof, the Corporation shall take any corporate action which
may, in the opinion of counsel, be necessary in order that the Corporation have
unissued and reserved in its authorized capital and may validly and legally
issue as fully paid and non-assessable all shares or other securities that the
holder is entitled to receive on the total exercise thereof in accordance with
the provisions thereof.

 

  (f) No adjustment in the Exercise Price or in the number of Common Shares
purchasable upon exercise shall be made in respect of any event described in
paragraphs (a), (b), (c) or (d) other than the events referred to in
clauses (ii) and (iii) of paragraph (a), if the holder of Warrants is entitled
to participate in such event on the same terms mutatis mutandis as if such
holder had exercised such holder’s Warrants and acquired Common Shares, prior to
or on the effective date or record date of such event; provided that such
participation shall be subject to receipt of all necessary regulatory approvals.

 

  (g) In any case in which the terms of the Warrants evidenced by this
certificate shall require that an adjustment become effective as of a particular
time, the Corporation may defer issuing to the holder in respect of any Warrants
exercised after the record date for the event giving rise to the adjustment and
before the event the kind and amount of shares, warrants or other securities to
which the holder would be entitled upon such exercise by reason of the relevant
adjustment, provided, however, that the Corporation shall deliver to the holder
an appropriate instrument evidencing such holder’s right, upon the occurrence of
the event requiring the adjustment, to the relevant adjustment.

 

  (h)

If the purchase price provided for in any right, warrant, option or other
convertible security issued as described in subsection (b) or (c) is decreased,
or the rate of conversion at which any convertible securities which are issued
as described in subsection (b) or (c) is increased, the Exercise Price shall
forthwith be changed so as to decrease the Exercise Price to such Exercise Price
as would have been obtained had the adjustment made in connection with the
issuance of all such rights, options or securities been made upon the basis of
such purchase price as so decreased or such rate as so increased. Likewise, if
the

 

- 7 -



--------------------------------------------------------------------------------

 

purchase price provided for in any right, warrant, option or other convertible
security issued as described in subsection (b) or (c) is increased, or the rate
of conversion at which any convertible securities which are issued as described
in subsection (b) or (c) is decreased, the Exercise Price shall forthwith be
changed so as to increase the Exercise Price to such Exercise Price as would
have been obtained had the adjustment made in connection with the issuance of
all such rights, options or securities been made upon the basis of such purchase
price as so increased or such rate as so decreased.

On the happening of each and every event referred to above that gives rise to an
adjustment, the applicable provisions of these Warrants shall, ipso facto, be
deemed to be amended accordingly and the Corporation shall take all necessary
action so as to comply with such provisions as so amended. The Corporation shall
promptly send to the holder notice of any and all adjustments hereunder as well
as any adjustment to the Common Shares of the Corporation pursuant to the terms
of the Articles of the Corporation.

The Corporation covenants that, so long as any Warrants remain outstanding it
will give notice to the holder of its intention to fix a record date that is
prior to the Expiry Time for any event referred to in subsections (a)(i), (b),
(c) or (d) hereof which may give rise to an adjustment in the number of Common
Shares to be received on exercise or the Exercise Price. Such notice shall
specify the particulars of such event and the record date for such event,
provided that the Corporation shall only be required to specify in the notice
such particulars of the event as shall have been fixed and determined on the
date on which the notice is given. The notice shall be given in each case not
less than 15 days prior to such applicable record date. The Corporation
covenants that it will not close its transfer books or take any other corporate
action which might deprive the holder of the opportunity to exercise its right
of acquisition pursuant thereto during the period of 15 days after the giving of
the notices set forth in this paragraph.

Subject to compliance with all securities laws in regard thereto, the Warrants
represented by this Warrant Certificate and all rights granted hereunder shall
be assignable and transferable to any party by the holder hereof. Subject to
compliance with all securities laws in regard thereto, the holder of this
Warrant Certificate may at any time prior to the Expiry Time, upon delivery to
the Corporation (in the same manner as provided for exercise) of this Warrant
Certificate and a duly completed and executed transfer in the form as attached
hereto (the “Transfer Form”), and upon payment of reasonable charges of the
Corporation (if requested), transfer and re-register the Warrants represented by
this Warrant Certificate into the name of another holder. The Corporation
reserves the right to require evidence, to its sole reasonable satisfaction, of
compliance with all applicable securities laws prior to giving effect to any
assignment or transfer of the Warrants represented hereby.

Within 14 days of receipt of this Warrant Certificate and the duly completed and
executed Transfer Form and evidence of compliance with applicable securities
law, as provided for above, the Corporation will cause to be mailed or delivered
to such person or persons at the address or addresses specified in the Transfer
Form, a certificate or certificates evidencing the number of Warrants to be
transferred.

Notwithstanding any provision to the contrary contained herein, the Corporation
will refuse to register any transfer of this Warrant Certificate not made in
accordance with Regulation S of the U.S. Securities Act, pursuant to a
registration under the U.S. Securities Act, or pursuant to an exemption from
registration under the U.S. Securities Act.

Any notice to the holder shall be valid and effective if delivered or sent by
courier or ordinary post to the holder at the address appearing on the face page
hereof.

 

- 8 -



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein, no Common Shares
will be issued pursuant to the exercise of any Warrant if the issuance of such
securities would constitute a violation of the securities laws of any applicable
jurisdiction, and the certificates evidencing the Common Shares thereby issued
may bear such legend as may, in the opinion of legal counsel to the Corporation,
be necessary in order to avoid a violation of any securities laws of any
applicable jurisdiction or to comply with the requirements of any stock exchange
on which the Common Shares of the Corporation are listed, provided that, at any
time, in the opinion of legal counsel to the Corporation, such legends are no
longer necessary in order to avoid a violation of any such laws, or the holder
of any such legended certificate, at that holder’s expense, provides the
Corporation with evidence satisfactory in form and substance to the Corporation
(which may include an opinion of legal counsel satisfactory to the Corporation)
to the effect that such holder is entitled to sell or otherwise transfer such
Common Shares in a transaction in which such legends are not required, such
legended certificate may thereafter be surrendered to the Corporation in
exchange for a certificate which does not bear such legend.

The Corporation represents and warrants that it is duly authorized to create and
deliver these Warrants and to issue the Common Shares that may be issued
hereunder and that these Warrants, when signed by the Corporation as herein
provided, will be a valid obligation of the Corporation enforceable against the
Corporation in accordance with the provisions hereof. The Corporation hereby
covenants and agrees that, subject to the provisions hereof, it will cause the
Common Shares from time to time duly subscribed for and purchased in the manner
herein provided, and the certificates evidencing such Common Shares, to be duly
issued and delivered, and that at all times up to and including the Time of
Expiry, while these Warrants remain outstanding, it shall have sufficient
authorized capital to satisfy its obligations hereunder should the holder
determine to exercise the right in respect of all the Common Shares for the time
being purchasable pursuant to the Warrants. All Common Shares issued upon the
exercise of the right to purchase herein provided (upon payment therefor of the
amount at which such Common Shares may at the time be purchased pursuant to the
provisions hereof), shall be issued as fully paid and non-assessable Common
Shares.

The Corporation represents and warrants that it has requested that the Common
Shares issuable hereunder be listed and posted for trading on the Toronto Stock
Exchange (the “TSX”) and has received the conditional approval of the TSX
therefor. The Corporation covenants to use its reasonable best efforts to ensure
that the conditions set forth in such approval are satisfied as soon as
practicable.

Time shall be of the essence hereof.

The Warrants evidenced by this Warrant Certificate shall be governed by and
construed in accordance with the laws of the Province of Alberta and the laws of
Canada applicable therein and shall be treated in all respects as an Alberta
contract.

The Warrants evidenced by this Warrant Certificate shall not be valid for any
purpose whatsoever until signed by the Corporation.

IN WITNESS WHEREOF the Corporation has caused this Warrant Certificate to be
executed and delivered by its proper officer, duly authorized in that regard.

DATED as of the 2nd day of April, 2009.

 

TRANSATLANTIC PETROLEUM CORP.

Per:  

 

 

- 9 -



--------------------------------------------------------------------------------

EXERCISE FORM

TO: TRANSATLANTIC PETROLEUM CORP.

The undersigned holder of the within Warrants hereby exercises the right to
acquire                      Common Shares without nominal or par value in the
capital of TransAtlantic Petroleum Corp. at a price of US$1.20 per share (or
such other number of other securities or property to which such Warrants entitle
the undersigned in lieu thereof or in addition thereto) on the terms specified
in the within Warrant Certificate and encloses and tenders herewith a certified
cheque, bank draft or money order payable at par to or to the order of
“TransAtlantic Petroleum Corp.” in lawful money of the United States for the
aggregate subscription price of US$            .

The undersigned represents, warrants and certifies as follows (one of the
following must be checked):

 

¨   

A.     

   The undersigned holder (i) at the time of exercise of this Warrant is not in
the United States; (ii) is not a “U.S. person” as defined in Regulation S under
the United States Securities Act of 1933, as amended (the “U.S. Securities Act”)
and is not exercising this Warrant on behalf of a “U.S. person”; and (iii) did
not execute or deliver this Exercise Form in the United States. ¨   

B.     

   An exemption from registration under the U.S. Securities Act and any
applicable state securities law is available, and attached hereto is an opinion
of counsel to such effect, it being understood that any opinion of counsel
tendered in connection with the exercise of Warrants must be in form and
substance satisfactory to the Corporation.

The undersigned holder understands that (i) the certificate representing the
Common Shares will bear a legend restricting transfer without registration under
the U.S. Securities Act and applicable state securities laws unless an exemption
from registration is available and restricting hedging transactions unless in
compliance with the U.S. Securities Act; and (ii) Common Shares will not be
registered or delivered to an address in the United States unless box B is
checked.

The undersigned hereby directs that the Common Shares hereby subscribed for be
issued and delivered as follows:

 

Name in Full

 

Address in Full

 

Number of Shares

       

OR

 

¨ held for pick-up at the office of the Corporation

(Please state full names in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss)

DATED this      day of             ,             .

 

 

(Signature of Subscriber)



--------------------------------------------------------------------------------

Instructions:

 

1. The registered holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Warrant Certificate
representing the Warrants being exercised to the Corporation at its principal
office.

 

2. If the Exercise Form indicates that Common Shares are to be issued to a
person or persons other than the registered holder of the Certificate, the
signature of such holder on the Exercise Form must be guaranteed by a chartered
bank, a trust company or a member firm of an approved signature guarantee
medallion program. The guarantor must affix a stamp bearing the actual words:
“SIGNATURE GUARANTEED”.

 

3. If the Exercise Form is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
fiduciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Corporation.

 

- 11 -



--------------------------------------------------------------------------------

TRANSFER FORM

 

TO: TRANSATLANTIC PETROLEUM CORP.

FOR VALUE RECEIVED, the undersigned holder of the within Warrants hereby sells,
assigns and transfers to                                         ,             
Warrants of TransAtlantic Petroleum Corp. registered in the name of the
undersigned on the records of the Corporation and irrevocably appoints
                                         the attorney of the undersigned to
transfer the said securities on the books or register with full power of
substitution.

The undersigned hereby directs that the Warrants hereby transferred be issued
and delivered as follows:

 

Name in Full Warrants

 

Address in Full *

 

Number of

       

OR

 

¨ held for pick-up at the office of the Corporation

(Please state full names in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss)

DATED this      day of                     ,         .

 

 

(Signature of Warrantholder)

Instructions:

 

1. Signature of the Warrantholder must be the signature of the person appearing
on the face of this Warrant Certificate. Signature of the transferee must be of
the person in whose name the Warrants will be issued.

 

2. If the Transfer Form is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
fiduciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Corporation.

 

3. The signature on the Transfer Form must be guaranteed by a chartered bank or
trust company, or a member firm of an approved signature guarantee medallion
program. The guarantor must affix a stamp bearing the actual words: “SIGNATURE
GUARANTEED”.

 

4. If this Warrant Certificate bears a legend on the first page restricting the
transfer without registration under the United States Securities Act of 1933, as
amended (the “U.S. Securities Act”), this Transfer Form must be accompanied by
one of the following: (a) a declaration to the effect that the Warrants are
being transferred outside the United States in compliance with Rule 904 of
Regulation S under the U.S. Securities Act in a form satisfactory to the
Corporation, or (b) an opinion of counsel to the effect that the transfer is in
compliance with the requirements of the U.S. Securities Act and all applicable
state securities laws, or other evidence thereof (which opinion or other
evidence must be in form and substance satisfactory to the Corporation).